Title: From Benjamin Franklin to Abiah Franklin, [April 1752–May 1752]
From: Franklin, Benjamin
To: Franklin, Abiah


Honored Mother,
Philadelphia, [April–May, 1752]
We received by this post both your letters of April 13th and 20th. The account you give of poor little Biah grieves me, but I still hope the best. However, God’s will must be done. I rejoice that the rest of sister’s children and brother Davenport’s are likely to escape so well, and Mrs. Billings’s.
Enclosed I send an order for six pistoles, which I believe will be paid on sight. I beg sister to accept four of them, and you the other two. I am your dutiful son,
B Franklin
